Citation Nr: 1711614	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  09-48 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a separate rating for radiculopathy, secondary to service-connected degenerative disk disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel



INTRODUCTION

The Veteran served with the Army National Guard, with periods of active duty from December 1990 to June 1991 and March 2002 to November 2002 and a period of active duty for training from January 1989 to June 1989. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2008, the RO granted service connection for mild degenerative disk disease, L4, with a 10 percent evaluation effective September 17, 2007.  The Veteran filed a notice of disagreement with the evaluation, seeking a higher evaluation.  In October 2014, the Board remanded the matter for further development regarding whether the Veteran was entitled to a separate rating for neurological manifestations of the service-connected lumbar disability, specifically radiculopathy, citing evidence of record showing a diagnosis in October 2010 of lumbar discectomy disease with radiculopathy.  In May 2016, the case was returned to the Board, and was remanded again, as the RO had obtained additional relevant evidence regarding the issue, including a VA addendum opinion dated July 2015, but failed to comply with the Board's directive to issue a Supplemental Statement of the Case (SSOC) evaluating that additional evidence.

The claim has now returned to the Board for further adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review in order to ensure that there is a complete record upon which to decide the claim. 

The Veteran contends that he is entitled to a separate rating for radiculopathy, secondary to service-connected degenerative disk disease of the lumbar spine.  In December 2016, shortly after the AOJ provided the Veteran with its November 2016 SSOC, the Veteran submitted a copy of an MRI report dated December 2016, showing a study of the lumbar spine.  The MRI report did not show evidence of radiculopathy.  However, he also submitted a statement in support of his claim, wherein, he reported that he was currently undergoing treatment for radiculopathy in connection with his service-connected low back disability, and has been referred to a neurosurgeon and a pain management physician.  He did not name the providers or submit documentation relating to this recent treatment.  

These private records have only recently come to the attention of VA, and have not yet been requested so that they may be associated with the claims file.  Their relevance to the Veteran's entitlement to the benefit sought has not been considered.  Therefore, the Board finds that the case must be returned to the AOJ to obtain the aforementioned private medical records, and consider them in connection with the Veteran's claim prior to adjudication by the Board.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to request that he identify and authorize VA to obtain any and all VA and private healthcare providers who have treated him for radiculopathy and any other neurological disabilities claimed as secondary to service-connected degenerative disk disease of the lumbar spine, to include healthcare records referenced in his statement of December 2016.  

2.  If, based on review of any additional medical records, the AOJ determines that an updated VA examination is required to address the Veteran's claim for a separate rating for radiculopathy, the AOJ should schedule the appropriate exam and/or obtain the appropriate opinion.  The claims file, including a copy of this REMAND, must be made available to any such examiner for review.

3.  Then, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a SSOC.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

